     Case 3:19-cv-02543-M Document 1 Filed 10/28/19                     Page 1 of 8 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                                  |
ALFRETTA ANTOINE,                                                 |
     Individually, and on behalf of all others                    |
     similarly situated,                                          |
             PLAINTIFFS,                                          |
                                                                  |
v.                                                                | Case No. 3:19-cv-2543
                                                                  |
INTEGRAS CAPITAL RECOVERY, LLC, and                               |
HARTFORD CASUALTY INSURANCE COMPANY                               |
     DEFENDANTS                                                   |
                                                                  |

                             COMPLAINT AND JURY DEMAND

1. This class action lawsuit for damages arises out of the violation of the Fair Debt

     Collection Practices Act, 15 U.S.C. § 1692, et seq., and Tex. Fin. Code § 392.001, et seq.

     by Integras Capital Recovery, LLC (“Defendant”).

                                 JURISDICTION AND VENUE

2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

3. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), in that Defendant

     transacts business in this District and a substantial portion of the acts giving rise to this

     action occurred in this District and Plaintiff resides in this judicial district.

                                              PARTIES

5. Plaintiff, Alfretta Antoine (“Plaintiff”), is an adult individual residing in Kaufman

     County, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

6. Defendant is a Texas limited liability company with its principal offices located at 10004

     Wurzbach Rd., Suite 402, San Antonio, TX 78230.


                                                   1
   Case 3:19-cv-02543-M Document 1 Filed 10/28/19                  Page 2 of 8 PageID 2



7. Defendant can be served in Texas via its registered agent, Michael Adams, at 3201

   Cherry Ridge, Suite B205, San Antonio, TX 78230.

8. Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex.

   Fin. Code § 392.001(6).

9. Defendant’s website (www.integrascr.com) (last visited October 25, 2019) says the

   following:

       Integras Capital Recovery LLC is a specialty holding company based in San Antonio,
       Texas. The company is a RMA Receivables Management Association International
       Company focused on the acquisition of Distressed Financial Assets for Consumer,
       Real Estate, Crowd Lending, and Judgment portfolios for Texas. When an account is
       past due the lender may sell its rights to payment, Integras Capital Recovery LLC
       then purchases the right to payment and services the account.

10. The principal purpose of Defendant is the collection of debts using the mails and

   telephone and other means.

11. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or

   due or asserted to be owed or due another that arose out of transactions in which the

   money, property, or services which are the subject of the transactions in which the

   money, property or services which are the subject of the transactions are primarily for

   personal, family or household purposes.

12. Defendant Hartford Casualty Insurance Company (“Hartford”) is the surety company for

   the bond Defendant has on file with the Texas Secretary of State, bond number

   34BSBGF1820.

13. Hartford is liable for acts committed by Defendant pursuant to, and to the extent provided

   by, Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well

   as any other applicable law.



                                               2
    Case 3:19-cv-02543-M Document 1 Filed 10/28/19                   Page 3 of 8 PageID 3



14. Hartford is a foreign entity that can be served in the state of Texas via its registered agent,

   C T Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas, 75201.

                                 FACTUAL ALLEGATIONS

15. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing

   on a personal account (hereinafter the "Account"). Specifically, Plaintiff believes the

   debt allegedly owed was for the purchase of a personal automobile.

16. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5).

17. The Account allegedly went into default with the original creditor.

18. After the Account allegedly went into default, the Account was placed with or otherwise

   transferred to Defendant for collection.

19. Plaintiff disputes the amount Defendant attempted to collect on the Account.

20. Plaintiff requests that Defendant cease all further communications regarding the Account.

21. On February 5, 2019, Defendant filed a lawsuit against Plaintiff on the Account in the

   Justice Court Precinct Two Kaufman County, Texas (Integras Capital Recovery, LLC v.

   Alfretta Antoine, Case No. CV-19-123*2) (“justice court lawsuit”).

22. The Account underlying the justice court lawsuit filed by Defendant was allegedly

   defaulted during or before the month of August 2014.

23. The Texas statute of limitation applicable to the Account was 4 years.

24. The statute of limitation expired during or before the month of August 2018 – at least five

   months prior the date Defendant filed the justice court lawsuit.




                                                3
   Case 3:19-cv-02543-M Document 1 Filed 10/28/19                  Page 4 of 8 PageID 4



25. Time-barred lawsuits against consumers are both deceptive under 15 U.S.C. § 1692e and

   unfair/unconscionable under 15 U.S.C. § 1692f. Kimber v. Fed. Fin. Corp., 668 F. Supp.

   1480, 1488 (M.D. Ala. 1987).

26. The reason Defendant filed the justice court lawsuit was to attempt to collect the

   Account.

27. As a direct and proximate result of the aforesaid actions, the Plaintiff seeks damages

   pursuant to 15 U.S.C. § 1692k(a) and Tex. Fin. Code § 392.403.

                                RESPONDEAT SUPERIOR

28. The representative(s) and/or collector(s) at Defendant were employee(s) and/or agents of

   Defendant at all times mentioned herein.

29. The representative(s) and/or collector(s) at Defendant were acting within the course

   and/or scope of their employment at all times mentioned herein.

30. The representative(s) and/or collector(s) at Defendant were under the direct supervision

   and/or control of Defendant at all times mentioned herein.

31. The actions of the representative(s) and/or collector(s) at Defendant are imputed to their

   employer, Defendant.

                             CLASS ACTION ALLEGATIONS

32. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure

   23 on behalf of a Class of individuals consisting of all persons located in the State of

   Texas who, within the one year prior to the filing of this complaint, were sued by

   Defendant in an attempt to collect any purported debt of the person sued and where the

   debt in question was incurred primarily for personal, family or household purposes and




                                               4
    Case 3:19-cv-02543-M Document 1 Filed 10/28/19                  Page 5 of 8 PageID 5



   where the lawsuit filed against the person was filed after the expiration of the applicable

   limitation period for filing such lawsuits.

33. Excluded from the Class are Defendant, all other defendants named herein, the officers

   and directors of all defendants named herein, members of their immediate families and

   their legal representatives, heirs, successors, or assigns, and any entity in which any

   defendant has or had a controlling interest.

34. The Class is so numerous that joinder of all members is impracticable. The exact number

   of class members of the Class is unknown to Plaintiff at this time and can only be

   ascertained through appropriate discovery. The Class is ascertainable in that the names

   and address of all members of the Class can be identified in business records maintained

   by Defendant.

35. Plaintiff’s claims are typical of the claims of the members of the Class because Plaintiff’s

   claims and all claims of the members of the Class originate from the same conduct,

   practices and procedure on the part of Defendant and Plaintiff has suffered substantially

   similar injuries as each member of the Class.

36. Plaintiff has retained counsel experienced and competent in class action litigation.

37. A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy, since joinder of all members is impracticable.

   Furthermore, as the damages suffered by individual members of the Class may be

   relatively small, the expense and burden of individual litigation make it impossible for

   the members of the Class to individually redress the wrongs done to them. There will be

   no difficulty in the management of this action as a class action.




                                                 5
   Case 3:19-cv-02543-M Document 1 Filed 10/28/19                  Page 6 of 8 PageID 6



38. Issues of law and fact common to the members of the Class predominate over any

   questions that may affect only individual members, in that Defendant has acted on

   grounds generally applicable to the entire Class. Among the issues of law and fact

   common to the Class are:

               a.       Defendant’s violations of 15 U.S.C. § 1692, et seq. as alleged herein;

               b.       Defendant’s violations of Tex. Fin. Code § 392.001, et seq. as alleged

                        herein;

               c.       Defendant’s conduct particular to the matters at issue was identical or

                        substantially similar; and

               d.       The availability of statutory penalties.

                    COUNT I: VIOLATIONS OF 15 U.S.C. § 1692, et seq.
                      BY INTEGRAS CAPITAL RECOVERY, LLC

39. The previous paragraphs are incorporated into this Count as if set forth in full.

40. The act(s) and omission(s) of Defendant and its representative(s), employee(s) and/or

   agent(s) violated 15 U.S.C. § 1692e(2)&(10) and § 1692f.

41. Pursuant to 15 U.S.C. § 1692k the Plaintiff seeks damages, reasonable attorney's fees and

   costs.

            COUNT II: VIOLATIONS OF TEX. FIN. CODE § 392.001, et seq.
                   BY INTEGRAS CAPITAL RECOVERY, LLC

42. The previous paragraphs are incorporated into this Count as if set forth in full.

43. The act(s) and omission(s) of Defendant and its representative(s), employee(s) and/or

   agent(s) violated Tex. Fin. Code § 392.304(a)(8)&(19).




                                                 6
   Case 3:19-cv-02543-M Document 1 Filed 10/28/19                     Page 7 of 8 PageID 7



44. Pursuant to Tex. Fin. Code §392.403(a)(1), Plaintiff seeks an injunction against

   Defendant enjoining it from future violations of the Texas Finance Code as described

   herein.

45. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney's fees

   and costs.

                      COUNT III: IMPUTED LIABILITY OF
                 HARTFORD CASUALTY INSURANCE COMPANY
             FOR LIABILITY OF INTEGRAS CAPITAL RECOVERY, LLC

   46. The previous paragraphs are incorporated into this Count as if set forth in full.

   47. The act(s) and omission(s) of Integras Capital Recovery, LLC and its

       representative(s), employee(s) and/or agent(s) in violation of Tex. Fin. Code §

       392.304(a)(8)&(19) are imputed to Hartford pursuant to Tex. Fin. Code § 392.102.

   48. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Hartford.

                                  JURY TRIAL DEMAND

   49. Plaintiff is entitled to and hereby demands a trial by jury.

                                  DEMAND FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant the following:

   50. Judgment in favor of Plaintiff and all members of the Class and against Integras

       Capital Recovery, LLC as follows:

             a. Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k;

             a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

             a. Actual damages pursuant to Tex. Fin. Code §392.403;

             b. Injunctive relief pursuant to Tex. Fin. Code §392.403(a)(1);


                                               7
Case 3:19-cv-02543-M Document 1 Filed 10/28/19               Page 8 of 8 PageID 8



       b. Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k;

       c. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code §392.403; and

       d. Such other and further relief as the Court deems just and proper.

51. Judgment in favor of Plaintiff and all members of the Class and against Hartford

   Casualty Insurance Company as follows:

       a. The amount awarded to Plaintiff and all other members of the class against

           Integras Capital Recovery, LLC pursuant to Tex. Fin. Code §392.001, et seq.,

           up to $10,000; and

       b. Such other and further relief as the Court deems just and proper.

                                         Respectfully submitted,

                                         THE   WOODFIRM,PLLC
                                         /s/ Jeffrey D. Wood
                                         Jeffrey D. Wood, Esq.
                                         ArkBN: 2006164
                                         209 Hubbard Drive
                                         Heath, TX 75032
                                         TEL: 682-651-7599
                                         FAX: 888-598-9022
                                         EMAIL: jeff@jeffwoodlaw.com
                                         Attorney for Plaintiff




                                          8
